Warner, Chief Justice.
This was an action' brought by the plaintiff against the defendant to recover damages for personal injuries sustained by him, as an employee, whilst the defendant’s road was in the hands of a receiver appointed by a court of chancery. The defendant demurred to the plaintiff’s declaration and made a motion to dismiss it, which demurrer and motion were sustained by the court, and the plaintiff excepted.
This case comes within the ruling of this court in Henderson vs. Walker et al., 55 Georgia Reports, 481, and is controlled by it.
Let the judgment of the court below be affirmed.